Exhibit 10.1

[U.S. $2,000,000,000 364-DAY SENIOR REVOLVING CREDIT FACILITY]

 

 

 

CREDIT AGREEMENT

dated as of December 11, 2014

among

APACHE CORPORATION,

THE LENDERS PARTY HERETO,

CITIBANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A., and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

and

THE ROYAL BANK OF SCOTLAND PLC, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBS SECURITIES, INC., and

WELLS FARGO SECURITIES, LLC,

as Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.1

  Defined Terms      1   

SECTION 1.2

  Classification of Loans and Borrowings      16   

SECTION 1.3

  Terms Generally      16   

SECTION 1.4

  Accounting Terms; GAAP      16   

ARTICLE II The Credits

     17   

SECTION 2.1

  The Facility; Commitments      17   

SECTION 2.2

  Loans and Borrowings      18   

SECTION 2.3

  Requests for Borrowings      18   

SECTION 2.4

  Funding of Borrowings      19   

SECTION 2.5

  Interest Elections      19   

SECTION 2.6

  Termination and Reduction of Commitments      21   

SECTION 2.7

  Repayment of Loans; Evidence of Debt      21   

SECTION 2.8

  Prepayment of Loans      22   

SECTION 2.9

  Fees      22   

SECTION 2.10

  Interest      23   

SECTION 2.11

  Alternate Rate of Interest      24   

SECTION 2.12

  Increased Costs      24   

SECTION 2.13

  Break Funding Payments      25   

SECTION 2.14

  Taxes      26   

SECTION 2.15

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      28   

SECTION 2.16

  Mitigation Obligations; Replacement of Lenders      30   

SECTION 2.17

  Currency Conversion and Currency Indemnity      30   

SECTION 2.18

  Defaulting Lenders      31   

ARTICLE III Representations and Warranties

     32   

SECTION 3.1

  Organization      32   

SECTION 3.2

  Authorization and Validity      32   

SECTION 3.3

  Government Approval and Regulation      32   

SECTION 3.4

  Pension and Welfare Plans      33   

SECTION 3.5

  Regulation U      33   

SECTION 3.6

  Taxes      33   

SECTION 3.7

  Subsidiaries; Restricted Subsidiaries      33   

SECTION 3.8

  No Default or Event of Default      33   

SECTION 3.9

  Anti-Corruption Laws and Sanctions      33   

ARTICLE IV Conditions

     34   

SECTION 4.1

  Effectiveness      34   

SECTION 4.2

  All Loans      35   

 

i



--------------------------------------------------------------------------------

ARTICLE V Affirmative Covenants

     36   

SECTION 5.1

  Financial Reporting and Notices      36   

SECTION 5.2

  Compliance with Laws      37   

SECTION 5.3

  Maintenance of Properties      37   

SECTION 5.4

  Insurance      37   

SECTION 5.5

  Books and Records      37   

SECTION 5.6

  Use of Proceeds      38   

ARTICLE VI Financial Covenant

     38   

SECTION 6.1

  Ratio of Total Debt to Capital      38   

ARTICLE VII Negative Covenants

     38   

SECTION 7.1

  Liens      38   

SECTION 7.2

  Mergers      40   

SECTION 7.3

  Asset Dispositions      40   

SECTION 7.4

  Transactions with Affiliates      40   

SECTION 7.5

  Restrictive Agreements      40   

SECTION 7.6

  Guaranties      40   

ARTICLE VIII Events of Default

     41   

SECTION 8.1

  Listing of Events of Default      41   

SECTION 8.2

  Action if Bankruptcy      42   

SECTION 8.3

  Action if Other Event of Default      42   

ARTICLE IX Agents

     43   

ARTICLE X Miscellaneous

     45   

SECTION 10.1

  Notices      45   

SECTION 10.2

  Waivers; Amendments      47   

SECTION 10.3

  Expenses; Indemnity; Damage Waiver      47   

SECTION 10.4

  Successors and Assigns      49   

SECTION 10.5

  Survival      51   

SECTION 10.6

  Counterparts; Integration; Effectiveness      51   

SECTION 10.7

  Severability      52   

SECTION 10.8

  Right of Setoff      52   

SECTION 10.9

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      52   

SECTION 10.10

  Headings      53   

SECTION 10.11

  Confidentiality      53   

SECTION 10.12

  Interest Rate Limitation      54   

SECTION 10.13

  USA PATRIOT Act Notice      55   

SECTION 10.14

  NO FIDUCIARY DUTY      55   

SECTION 10.15

  NO ORAL AGREEMENTS      56   

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

EXHIBITS:

 

Exhibit A    Form of Legal Opinion of Thompson & Knight LLP Exhibit B    Form of
Compliance Certificate Exhibit C    Form of Assignment and Acceptance Exhibit D
   Form of Borrowing/Interest Election Request

SCHEDULES:

 

Schedule 2.1    Commitments Schedule 3.7    Subsidiaries; Restricted
Subsidiaries Schedule 7.1    Liens

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 11, 2014, is among APACHE
CORPORATION, a Delaware corporation (“Borrower”), the LENDERS (as defined below)
party hereto, Citibank, N.A., as Administrative Agent, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents, and THE ROYAL BANK OF
SCOTLAND PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents.

Borrower, Lenders, the Administrative Agent, and the other Agents party hereto
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Citibank, N.A., in its capacity as Administrative
Agent for the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loan” is defined in Section 2.15(f).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means each of the Administrative Agent, the Co-Syndication Agents, and
the Co-Documentation Agents.

“Agreed Currency” is defined in Section 2.17(a).

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the LIBO Rate in effect on
such day for a one-month interest period plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate or the LIBO Rate for any reason, including,
without limitation, the inability or failure of the Administrative Agent to
obtain sufficient bids or publications in accordance with the terms hereof, the
Alternate Base Rate shall be the Prime Rate until the Federal Funds Effective
Rate and the LIBO Rate can be so determined.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
bribery, corruption or money laundering.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s, S&P, and Fitch for the Index Debt
are equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P/Fitch”, and (b) if the ratings established or deemed to have
been established by Moody’s, S&P and Fitch for the Index Debt shall fall within
different Levels, the Applicable Rating Level shall be based on the highest two
ratings, unless the highest two ratings shall fall within different Levels in
which case the Applicable Rating Level shall be based on the lower of the
highest two ratings, provided, however, that for purposes of the foregoing,
(i) “³” means a rating equal to or more favorable than; “£” means a rating equal
to or less favorable than; “>” means a rating greater than; “<” means a rating
less than; (ii) if Moody’s, S&P, or Fitch shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
penultimate sentence appearing before the table below), then, notwithstanding
anything to the contrary, the Applicable Rating Level shall be based on the
higher of the two existing ratings; (iii) if only one of Moody’s, S&P, and Fitch
shall have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the penultimate sentence of this definition), then
the Applicable Rating Level shall be the rating that is one Level below the
rating established by such party; (iv) if there is no rating for the Index Debt
from Moody’s, S&P, and Fitch, then the Applicable Rating Level shall equal Level
V; and (v) if the ratings established or deemed to have been established by
Moody’s, S&P and Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the

 

2



--------------------------------------------------------------------------------

Applicable Rating Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rating Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation. Changes in the Applicable Rating Level will occur
automatically without prior notice.

 

Applicable Rating Level

   Moody’s    S&P/Fitch

Level I

   >A1    >A+

Level II

   A2    A

Level III

   A3    A-

Level IV

   Baa1    BBB+

Level V

   <Baa2    <BBB

For example, if the Moody’s rating is A3, the S&P rating is BBB+, and the Fitch
rating is A-, Level III shall apply.

“Arrangers” is defined in Article IX.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in substantially the
form of Exhibit C or any other form approved by the Administrative Agent.

“Authorized Officer” means the Chairman, Chief Executive Officer and President,
the Chief Financial Officer, and the Senior Vice President–Treasury and
Administration of Borrower, and any officer or employee of Borrower specified as
such to the Administrative Agent in writing by any of the aforementioned
officers of Borrower.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Base Rate Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Base Rate Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

 

Applicable Rating Level

   Base Rate Margin (in basis points)

Level I

   0.0 bps

Level II

   0.0 bps

Level III

   0.0 bps

Level IV

   2.5 bps

Level V

   12.5 bps

Each change in the Base Rate Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Base Rate Margin will
occur automatically without prior notice.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the Preamble.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital” means the consolidated shareholder’s equity of Borrower and its
Subsidiaries plus the consolidated Debt of Borrower and its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.14(b)), by any
Applicable Lending Office of such Lender or by such Lender’s holding company, if
any) with any rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” to the extent enacted,
adopted, promulgated or issued by any Governmental Authority or otherwise having
the force of law, regardless of the date so enacted, adopted, promulgated or
issued.

“Citi” means Citibank, N.A.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means The Royal Bank of Scotland plc and Wells Fargo
Bank, National Association, in their capacity as co-documentation agents.

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment or Term Commitment as then in effect. The amount of the Commitment
represents such Lender’s maximum Credit Exposure hereunder. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$2,000,000,000.

“Consolidated Assets” means the total assets of the Borrower and its
subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its subsidiaries prepared in accordance with GAAP.

“Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Borrower and its Subsidiaries (determined in accordance with GAAP),
less (ii) the amount of consolidated intangible assets of Borrower and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Borrower and its Subsidiaries during the term hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

5



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.

“Co-Syndication Agents” means Bank of America, N.A. and JPMorgan Chase Bank,
N.A., in their capacity as co-syndication agents.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Credit Party” means the Administrative Agent or any Lender.

“Debt” of any Person means indebtedness, including capital leases, shown as debt
on a consolidated balance sheet of such Person prepared in accordance with GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, as reasonably determined by the Administrative Agent
in consultation with Borrower, any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its obligations to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon (i) the Administrative Agent’s receipt of such
confirmation, and (ii) compliance in full by such Lender with its funding
obligations under this Agreement as of the date of such confirmation (subject to
any exception to funding set forth in clause (a) above), or (d) has become the
subject of a Bankruptcy Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means a date agreed upon by Borrower and the Administrative
Agent as the date on which the conditions specified in Section 4.1 of this
Agreement are satisfied (or waived in accordance with Section 10.2 of this
Agreement).

“Effectiveness Notice” means a notice and certificate of Borrower properly
executed by an Authorized Officer of Borrower addressed to the Lenders and
delivered to the Administrative Agent, whereby Borrower certifies satisfaction
of all the conditions precedent to the effectiveness under Section 4.1 of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations, decrees, judgments, injunctions,
legally binding notices or legally binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters relating to the exposure of Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

 

Applicable Rating Level

   Eurodollar Margin (in basis points)

Level I

   69.0 bps

Level II

   80.5 bps

Level III

   92.5 bps

Level IV

   102.5 bps

Level V

   112.5 bps

Each change in the Eurodollar Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Eurodollar Margin
will occur automatically without prior notice.

“Event of Default” is defined in Article VIII.

 

7



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income, in each case, (i) by the United States of America (or any
political subdivision thereof), or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, or (ii) as the result of any present
or former connection between such recipient and the jurisdiction imposing such
Tax other than any connection arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) any backup withholding tax that
is required by the Code as a result of such Lender’s failure to comply with the
requirements of Section 2.14(e)(i) to be withheld from amounts payable to any
Lenders, (d) in the case of a Foreign Lender (other than an assignee pursuant to
a request by Borrower under Section 2.16(b)), any withholding Tax that is
imposed on amounts payable to or for the account of such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
Applicable Lending Office) or is attributable to such Foreign Lender’s failure
to comply with Section 2.14(e)(i), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Applicable Lending Office (or assignment), to receive additional amounts from
Borrower with respect to such withholding Tax pursuant to Section 2.14(a), and
(e) any Taxes imposed under FATCA.

“Facility Fee” is defined in Section 2.9(a).

“Facility Fee Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, based upon the Applicable Rating
Level applicable on such date:

 

Applicable Rating Level:

   Facility Fee Rate

Level I

   6.0 bps

Level II

   7.0 bps

Level III

   7.5 bps

Level IV

   10.0 bps

Level V

   12.5 bps

Each change in the Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Facility Fee Rate
will occur automatically without prior notice.

 

8



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version thereof that is substantively
comparable), and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with the
most recent financial statements of Borrower and its Subsidiaries delivered to
the Lenders pursuant hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Hazardous Material” means (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.

“Highest Lawful Rate” is defined in Section 10.12.

“Impacted Interest Period” is defined in the definition of LIBO Rate.

“Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or other
contingent obligations in respect of the Debt of any other Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Borrower that is not guaranteed by any other
Person or subject to any other credit enhancement.

 

9



--------------------------------------------------------------------------------

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.5, in substantially the form of Exhibit D
or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent, such other
day, in the calendar month that is one, two, three or six months or one week
thereafter, in each case as Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for U.S. Dollars)
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period (for which that LIBO Screen Rate is available for U.S.
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

“Judgment Currency” is defined in Section 2.17(b).

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate administered by the ICE Benchmark
Administration (or any other person which takes over administration of that rate
for U.S. Dollars for a period equal in length to such Interest Period) as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the

 

10



--------------------------------------------------------------------------------

appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to U.S. Dollars
then the LIBO Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“LIBO Screen Rate” is defined in the definition of LIBO Rate.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness; (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.

“Loan” means any loan made by the Lenders to Borrower pursuant to this
Agreement.

“Loan Document” means this Agreement, any Borrowing Request, any Interest
Election Request, any Notice of Term-Out, any Assignment and Acceptance, any
election notice, the agreement with respect to fees described in Section 2.9(b),
and each other agreement, document or instrument delivered by Borrower or any
other Person in connection with this Agreement, as such may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” means the Revolving Loans or the Term Loans made by the Lenders to
Borrower pursuant to this Agreement.

“Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Borrower and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Borrower’s Consolidated Tangible Net Worth.

“Maturity Date” means either the Revolving Commitment Termination Date, or, upon
receipt by the Administrative Agent of the Notice of Term-Out, the Term Loan
Termination Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency in the United States.

“Non-Defaulting Lender” is defined in Section 2.15(f).

 

11



--------------------------------------------------------------------------------

“Notice of Term-Out” means a notice from Borrower, executed by an Authorized
Officer and delivered to the Administrative Agent, which requests the extension
of Term Loans pursuant to Section 2.1(b), and confirms the matters set forth in
Section 4.2(a).

“Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all accrued and unpaid interest, Facility Fees and
other fees due pursuant to Section 2.9 plus (iii) all other obligations of
Borrower to any Lender or any Agent, whether or not contingent, arising under or
in connection with any of the Loan Documents.

“Other Currency” is defined in Section 2.17(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement. For purposes of clarity, any Taxes
imposed under FATCA will not be treated as Other Taxes.

“Participant Register” is defined in Section 10.4(h).

“Participants” is defined in Section 10.4(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Borrower or any
corporation, trade or business that is, along with Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City. Without notice to Borrower or any other Person, the
Prime Rate shall change automatically from time to time as and in the amount by
which such prime rate shall fluctuate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans and other loans at
rates of interest at, above or below the Prime Rate. For purposes of this
Agreement, any change in the Alternate Base Rate due to a change in the Prime
Rate shall be effective on the date such change in the Prime Rate is publicly
announced as being effective.

 

12



--------------------------------------------------------------------------------

“Property” means (i) any property owned or leased by Borrower or any Subsidiary,
or any interest of Borrower or any Subsidiary in property, which is considered
by Borrower to be capable of producing oil, gas, or minerals in commercial
quantities, (ii) any interest of Borrower or any Subsidiary in any refinery,
processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and (iv) all real and personal
assets owned or leased by Borrower or any Subsidiary used in the drilling,
gathering, processing, transportation, or marketing of any oil, gas, and other
hydrocarbons or minerals, except (a) any such real or personal assets related
thereto employed in transportation, distribution or marketing or (b) any
interest of Borrower or any Subsidiary in, any refinery, processing or
manufacturing plant, or portion thereof, which property described in clauses
(a) or (b), in the opinion of the board of directors of Borrower, is not a
principal plant or principal facility in relation to the activities of Borrower
and its Subsidiaries taken as a whole.

“Register” is defined in Section 10.4(c).

“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having in the aggregate 51% of the aggregate
total Commitments, or, if the Commitments have been terminated, Lenders holding
51% of the aggregate unpaid principal amount of the outstanding Obligations.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

“Restricted Subsidiary” means any Subsidiary of Borrower that owns any asset
representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, Apache Canada Ltd., a
corporation organized under the laws of the Province of Alberta, Canada, or is
otherwise designated by Borrower in writing to the Administrative Agent.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite such
Lender’s name on Schedule 2.1 hereto, as such commitment may be (a) reduced from
time to time pursuant to Section 2.6, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4 and
(c) terminated pursuant to Sections 4.1, 8.2 or 8.3.

 

13



--------------------------------------------------------------------------------

“Revolving Commitment Termination Date” shall mean the earliest of:

(a) December 10, 2015; and

(b) the date on which the Revolving Commitments otherwise are terminated in full
and reduced to zero pursuant to the terms of Sections 4.1, 8.2 or 8.3.

Upon the occurrence of any event described in clause (b), the Revolving
Commitments shall terminate automatically and without any further action.

“Revolving Loan” means any loan made by the Lenders pursuant to Section 2.1(a)
of this Agreement.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person or vessel with whom
Borrower cannot do business due to the person or vessel being listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person with whom Borrower cannot do business due to the Person operating,
organized or resident in a Sanctioned Country or (c) any Person that the
Borrower knows is owned 50 percent or more by any Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

14



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other similar entity of which more than 50% of the
outstanding capital stock (or other equity) having ordinary voting power to
elect a majority of the board of directors, managers or similar governing body
or management of such corporation, partnership, limited liability company or
entity (irrespective of whether or not at the time capital stock (or other
equity) or any other class or classes of equity of such corporation,
partnership, limited liability company or entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person.

“Subsidiary” means any subsidiary of Borrower; provided, however, that in all
events the following Persons shall not be deemed to be Subsidiaries of Borrower
or any of its Subsidiaries: Apache Offshore Investment Partnership, a Delaware
general partnership, Apache Offshore Petroleum Limited Partnership, a Delaware
limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term Loans pursuant to Section 2.1(b) of this Agreement in an
aggregate principal amount equal to the Credit Exposure outstanding to all
Lenders as of the Revolving Commitment Termination Date; provided, however, that
after the Revolving Commitment Termination Date, there shall be no obligation to
make Term Loans.

“Term Loan Termination Date” shall mean the earliest of:

(a) the date occurring one year after the Revolving Commitment Termination Date;

(b) the date on which the Term Commitments are terminated in full or reduced to
zero pursuant to Section 2.6; and

(c) the date on which the Term Commitments otherwise are terminated in full and
reduced to zero pursuant to the terms of Sections 4.1, 8.2 or 8.3.

Upon the occurrence of any event described in clause (b) or (c), the Term
Commitments shall terminate automatically and without any further action.

“Term Loan” means any loan made by the Lenders pursuant to Section 2.1(b) of
this Agreement on the Revolving Commitment Termination Date.

“Transactions” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents, the borrowing of Loans and the use of
the proceeds thereof.

“2013 Financials” is defined in Section 4.1(d).

 

15



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (a Eurodollar Loan) or the
Alternate Base Rate.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA.

SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of

 

16



--------------------------------------------------------------------------------

any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.1 The Facility; Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower described in this
Section 2.1.

(a) Revolving Loans. From time to time on or after the Effective Date and prior
to the Revolving Commitment Termination Date, each Lender shall make Revolving
Loans under this Section to Borrower in an aggregate principal amount that will
not result in (a) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Credit Exposures exceeding the total
Commitments. Subject to the conditions herein, Borrower may borrow, prepay and
reborrow Revolving Loans.

(b) Term Loans. On the Revolving Commitment Termination Date (unless such date
shall occur as a result of clause (b) of the definition thereof) and upon
receipt of a Notice of Term-Out no less than three (3) days prior to the
Revolving Commitment Termination Date, each outstanding Revolving Loan will
convert into a Term Loan of like amount. No amounts paid or prepaid with respect
to the Term Loan may be reborrowed; provided, however, that Term Loans may be
converted and continued, at the election of Borrower, if not earlier prepaid,
through the Maturity Date. Eurodollar Loans for which the Interest Period shall
not have terminated as of the Revolving Commitment Termination Date shall be
continued as Eurodollar Loans for the applicable Interest Period and ABR Loans
shall be continued as ABR Loans after the Revolving Commitment Termination Date,
unless Borrower shall have elected otherwise by delivery of a Borrowing Request.
In accordance with Section 2.5, Borrower may elect to convert Borrowings
pursuant to the Term Commitments into Borrowings of a different Type or to
continue such Borrowings and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor; provided that Borrower shall not be entitled to elect
to convert or continue any Borrowings if the Interest Period requested with
respect thereto would end after the Maturity Date. Any principal repayments
received on the Revolving Commitment Termination Date for Revolving Loans not
converted into Term Loans shall be applied first to ABR Loans and, after ABR
Loans have been paid in full, to Eurodollar Loans, unless Borrower shall have
otherwise instructed the Administrative Agent in writing. Upon a Lender’s
Revolving Loans being converted into Term Loans, such Lender shall have no
further Commitment to make additional Loans.

(c) Term-Out Fee. In the event that Borrower delivers a Notice of Term-Out
pursuant to Section 2.1(b), Borrower shall pay to the Administrative Agent, for
the account of Lenders, a term-out fee equal to 100 basis points on each
Lender’s pro rata portion of the Borrowings which remain outstanding at the time
of the Revolving Commitment Termination Date, which term-out fee shall be paid
by Borrower in immediately available funds by wire transfer to Administrative
Agent on the date of delivery of the Notice of Term-Out.

 

17



--------------------------------------------------------------------------------

SECTION 2.2 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (including any continuation or
conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 (including
any continuation or conversion of existing Loans made in connection therewith);
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurodollar Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.3 Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Administrative Agent in writing of such request (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

18



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.4 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to Borrower by promptly crediting the
amounts so received, in like funds, to an account of Borrower designated by
Borrower from time to time in a written notice to the Administrative Agent
executed by two Authorized Officers of Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on the requested date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate or a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrower, the interest rate applicable to
Loans made in such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.5 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (or an ABR Borrowing if no Type is specified) and, in the case
of a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request (or one month if no Interest Period is specified).
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may,
subject to the requirements of Section 2.2(c), elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

 

19



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid and provided the Indebtedness has
not been accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

20



--------------------------------------------------------------------------------

SECTION 2.6 Termination and Reduction of Commitments.

(a) The Revolving Commitments shall terminate on the Revolving Commitment
Termination Date. Unless previously terminated, the Term Commitments shall
terminate on the Maturity Date.

(b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section 2.8,
the sum of the Credit Exposures would exceed the total Commitments.

(c) Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under Section 2.9(b) at least two Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.7 Repayment of Loans; Evidence of Debt.

(a) Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan on
the Maturity Date or, if earlier, the date on which the Commitment of such
Lender relating to such Loan is terminated (except for termination of the
Commitment of the assigning Lender pursuant to Section 10.4(b)).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

21



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, Borrower shall prepare, execute and deliver to
such Lender promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Administrative Agent). Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.8 Prepayment of Loans.

(a) Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

(b) Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.6, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.6. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10 and compensation for break funding, to the
extent required by Section 2.13.

SECTION 2.9 Fees.

(a) Borrower agrees to pay to the Administrative Agent for the account of each
Lender on a pro rata basis (based on Commitments) a facility fee (the “Facility
Fee”), which Facility Fee shall accrue at the Facility Fee Rate on the daily
amount of the Commitments (whether used or unused) during the period from and
including the Effective Date to but excluding the Maturity Date; provided that,
if such Lender continues to have any Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued Facility Fees shall be payable in arrears on
the first Business Day of, April, July, October and January of each year, as
applicable, and on the Maturity Date,

 

22



--------------------------------------------------------------------------------

commencing on the first such date to occur after the Effective Date; provided
that any Facility Fees accruing as of the date on which the Commitments
terminate shall be payable on demand. All Facility Fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Facility Fees and commissions pursuant to Section 2.9(b), to the Lenders. Any
and all fees paid shall not be refundable under any circumstances.

SECTION 2.10 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest on the daily
amount outstanding at the Alternate Base Rate plus the Base Rate Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest on the
daily amount outstanding at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Eurodollar Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in Section 2.10(a).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans on the Maturity Date;
provided that (i) interest accrued pursuant to Section 2.10(d) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Subject to Section 10.12, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

23



--------------------------------------------------------------------------------

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or

(c) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that by reason of circumstances affecting
the interbank dollar market generally, deposits in dollars in the London
interbank dollar market are not being offered for the applicable Interest Period
and in an amount equal to the amount of the Eurodollar Loan requested by
Borrower;

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be made as a
Eurodollar Loan having the shortest Interest Period which is not unavailable
under Section 2.11(a) through Section 2.11(c), and if no Interest Period is
available, as an ABR Borrowing, and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as a Eurodollar
Loan having the shortest Interest Period which is not unavailable under
Section 2.11(a) through Section 2.11(c), and if no Interest Period is available,
as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

SECTION 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

24



--------------------------------------------------------------------------------

(b) If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section (together with the calculation thereof)
shall be delivered to Borrower and shall be conclusive absent demonstrable
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.8(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.16 then, in any such event,
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive,
together with the calculation thereof, pursuant to this Section shall be
delivered to Borrower and to the Administrative Agent and shall be conclusive
absent demonstrable error. Borrower shall pay to the Administrative Agent for
the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

25



--------------------------------------------------------------------------------

SECTION 2.14 Taxes.

(a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if Borrower shall be required by applicable law to
deduct or withhold any Taxes from such payments, then (i) Borrower shall make
such deduction or withholding, (ii) Borrower shall pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) if such Tax is an Indemnified Tax or Other Tax, the sum payable
by Borrower shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Borrower shall pay the Administrative Agent and each Lender, within 10 days
after written demand therefor, the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (other than
any such penalties or interest arising through the failure of the Administrative
Agent or Lender to act as a reasonably prudent agent or lender, respectively),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

(d) As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.14, Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two (2) duly completed and executed originals of United States
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax.

 

26



--------------------------------------------------------------------------------

(ii) Each Foreign Lender agrees that such Lender will deliver to Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two (2) duly
completed and executed originals of United States Internal Revenue Service Form
W-8 BEN, W-8 ECI and/or W 8 IMY (together with any applicable underlying
Internal Revenue Service withholding certificates that may be required)
certifying in each case that such Lender is entitled to receive payments from
the Borrower under the Loan Documents without deduction or withholding of any
United States federal income taxes. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
Borrower or the Administrative Agent. Each Lender which so delivers a Form W-8
BEN, W-8 ECI or W-8 IMY further undertakes to deliver to Borrower and the
Administrative Agent two (2) additional executed originals of such form (or a
successor form) on or before such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrower or the Administrative Agent, in each case,
certifying that such Lender is entitled to receive payments from Borrower under
the Loan Documents without deduction or withholding of any United States federal
income taxes, unless (A) an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and (B) such Lender advises Borrower and the
Administrative Agent that it is not capable of receiving such payments without
any deduction or withholding of United States federal income tax. Any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

(iii) In addition to the applicable United States Internal Revenue Service Forms
required to be delivered pursuant to Section 2.14(e)(ii), each Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code shall deliver a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code.

 

27



--------------------------------------------------------------------------------

(iv) If a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or the
Administrative Agent shall deliver to Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or the Administrative Agent has complied with the obligations of such
Lender or the Administrative Agent under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(iv), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Borrower shall make each payment required to be made by it to the
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Sections 2.12, 2.13 or 2.14, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. All such payments shall be made to the
Administrative Agent, 1615 Brett Road, Ops III New Castle, Delaware 19720,
Attention: Global Loans Agency Operations, telephone no.: (302) 323-2478,
facsimile no.: (646) 274-5080, e-mail: agencyabtfsupport@citi.com, except that
payments pursuant to Sections 2.12, 2.14 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. If insufficient funds are received due to Borrower’s
entitlement to withhold amounts on account of Excluded Taxes in relation to a
particular Lender, such insufficiency shall not be subject to this
Section 2.15(b) but shall be withheld from and shall only affect payments made
to such Lender.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the

 

28



--------------------------------------------------------------------------------

Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.15(d), then the Administrative Agent may, in its
discretion, notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
if any Defaulting Lender shall have failed to fund a Loan forming any portion of
a Borrowing (each such Loan, an “Affected Loan”), (i) each payment by Borrower
on account of the interest on such Borrowing shall be distributed to each Lender
that is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro rata based
on the outstanding principal amount of such Borrowing owing to all
Non-Defaulting Lenders, and (ii) each prepayment of a Borrowing by Borrower
pursuant to Section 2.8 shall be distributed (x) to each Non-Defaulting Lender
pro rata based on the outstanding principal amount of such Borrowing owing to
all Non-Defaulting Lenders, until the principal amount of such Borrowing (other
than the Affected Loans) has been repaid in full and (y) to the extent of any
remaining amount of such prepayment relating to such Borrowing, to each Lender
which has amounts outstanding with respect to such Borrowing pro rata in
accordance with such Lender’s Applicable Percentage.

 

29



--------------------------------------------------------------------------------

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse or expense to, or warranty by, such Lender (in accordance with and
subject to the restrictions contained in Section 10.4), all its interests,
rights and obligations under this Agreement to an assignee designated by
Borrower which meets the requirements of Section 10.4(b) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts), (iii) the assignee and assignor shall have entered
into an Assignment and Acceptance, and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments.

SECTION 2.17 Currency Conversion and Currency Indemnity.

(a) Payments in Agreed Currency. Borrower shall make payment relative to any
Obligation in the currency (the “Agreed Currency”) in which the Obligation was
effected. If any payment is received on account of any Obligation in any
currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any security or the liquidation of Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.

 

30



--------------------------------------------------------------------------------

(b) Conversion of Agreed Currency into Judgment Currency. If, for the purpose of
obtaining or enforcing judgment in any court in any jurisdiction, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due in the Agreed Currency then the conversion shall be made on the basis
of the rate of exchange prevailing on the next Business Day following the date
such judgment is given and in any event Borrower shall be obligated to pay the
Agents and the Lenders any deficiency in accordance with Section 2.17(c). For
the foregoing purposes “rate of exchange” means the rate at which the relevant
Lender or Agent, as applicable, in accordance with its normal banking procedures
is able on the relevant date to purchase the Agreed Currency with the Judgment
Currency after deducting any premium and costs of exchange.

(c) Circumstances Giving Rise to Indemnity. If (i) any Lender or any Agent
receives any payment or payments on account of the liability of Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender or Agent, as applicable,
is able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of the Agreed Currency due in respect of such obligations immediately prior to
such judgment or order, then Borrower on demand shall, and Borrower hereby
agrees to, indemnify and save the Lenders and the Agents harmless from and
against any loss, cost or expense arising out of or in connection with such
deficiency.

(d) Indemnity Separate Obligation. The agreement of indemnity provided for in
Section 2.17(c) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lenders or Agents or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order

SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.9.

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to

 

31



--------------------------------------------------------------------------------

Section 10.2); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender as a Lender affected thereby pursuant to
Section 10.2(b).

(c) Borrower may elect to replace any Defaulting Lender in accordance with the
provisions of Section 2.16(b). In the event that the Administrative Agent and
Borrower each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment.

ARTICLE III

Representations and Warranties

In order to induce the Lenders and the Agents to enter into this Agreement and
the Lenders to make Loans hereunder, Borrower represents and warrants unto the
Agents and each Lender as set forth in this Article III.

SECTION 3.1 Organization. Borrower is a corporation, and each of its
Subsidiaries is a corporation or other legal entity, in either case duly
incorporated or otherwise properly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority, permits and approvals, and is in good standing to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.

SECTION 3.2 Authorization and Validity. The execution, delivery and performance
by Borrower of this Agreement and each other Loan Document executed or to be
executed by it, are within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action on behalf of it, and do not
(a) contravene Borrower’s certificate of incorporation or other organizational
documents, as the case may be; (b) contravene any material contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting Borrower or any Subsidiary; or (c) result in, or require the
creation or imposition of, any Lien, not permitted by Section 7.1, on any of
Borrower’s or any Subsidiary’s properties. This Agreement constitutes, and each
other Loan Document executed by Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms subject as to enforcement
only to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor rights generally and to general principles
of equity.

SECTION 3.3 Government Approval and Regulation. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by Borrower of this Agreement or any other Loan Document. Neither
Borrower nor any of its Subsidiaries is an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

32



--------------------------------------------------------------------------------

SECTION 3.4 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under
Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which would result in the incurrence
by Borrower or any member of the Controlled Group of any liability, fine or
penalty in excess of $150,000,000. Neither Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

SECTION 3.5 Regulation U. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loans will be used for a purpose which violates, or would be inconsistent
with, Regulation U. Terms for which meanings are provided in Regulations U are
used in this Section with such meanings.

SECTION 3.6 Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.7 Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto contains
an accurate list of all of the presently existing Subsidiaries, including,
without limitation, Restricted Subsidiaries, of Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation or
organization and the percentage of their respective capital stock or, the
revenue share attributable to the general and limited partnership interests, as
the case may be, owned by Borrower or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries which are corporations
have been duly authorized and issued and are fully paid and non-assessable.

SECTION 3.8 No Default or Event of Default. As of the Effective Date, no Default
or Event of Default exists.

SECTION 3.9 Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to achieve compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as such) with applicable Anti-Corruption
Laws and Sanctions. Borrower and each of its Subsidiaries is in compliance with
all applicable Anti-Corruption Laws and Sanctions in all material respects. None
of (i) Borrower or any Subsidiary, (ii) any director or officer of the Borrower
or any Subsidiary, or (iii) to the knowledge of Borrower, any employee or agent
of Borrower or any Subsidiary (in each case, acting in their capacity as such),
is a Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

33



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.1 Effectiveness. This Agreement shall become effective upon the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.1.

(a) Resolutions and Officers Certificates. The Administrative Agent shall have
received from Borrower a certificate, dated the Effective Date, of the Secretary
or Assistant Secretary of Borrower as to (i) resolutions of its governing board,
then in full force and effect authorizing the execution, delivery and
performance of this Agreement and each other Loan Document to be executed by it;
(ii) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement and each other Loan Document executed by it; and
(iii) its certificate of incorporation and bylaws; upon which certificates each
Lender may conclusively rely until it shall have received a further certificate
of an authorized officer of Borrower canceling or amending such prior
certificate.

(b) Opinions of Counsel. The Administrative Agent shall have received opinions,
dated the Effective Date, addressed to the Administrative Agent, the other
Agents and all Lenders, from Thompson & Knight LLP, counsel to Borrower, in
substantially the form attached hereto as Exhibit A.

(c) Closing Fees and Expenses. The Administrative Agent shall have received for
its own account, or for the account of each Lender and other Agent, as the case
may be, all fees, costs and expenses due and payable pursuant hereto.

(d) Financial Statements. The Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that the
audited consolidated financial statements of Borrower and its Subsidiaries for
fiscal year 2013 (the “2013 Financials”) fairly present Borrower’s financial
condition and results of operations and that prior to the Effective Date no
material adverse change in the condition or operations of Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2013 Financials has
occurred and is continuing.

(e) Environmental Warranties. In the ordinary course of its business, Borrower
conducts an ongoing review of the effect of existing Environmental Laws on the
business, operations and properties of Borrower and its Subsidiaries, in the
course of which it attempts to identify and evaluate associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Administrative Agent shall
have received a certificate, signed by an Authorized Officer of Borrower,
stating that after such review Borrower has reasonably concluded that existing
Environmental Laws are unlikely to have a Material Adverse Effect, or that
Borrower has established adequate reserves in respect of any required clean-up
or other remediation.

 

34



--------------------------------------------------------------------------------

(f) Effectiveness Notice. The Administrative Agent shall have received the
Effectiveness Notice.

(g) Litigation. The Administrative Agent shall have received a certificate,
signed by an Authorized Officer of Borrower, stating that no litigation,
arbitration, governmental proceeding, Tax claim, dispute or administrative or
other proceeding shall be pending or, to the knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document.

(h) Regulatory Requirements. The Administrative Agent on behalf of the various
Lenders shall have received all documentation and other information required by
regulatory authorities with respect to Borrower under applicable “know your
customer” and anti-money laundering rules.

(i) Other Documents. The Administrative Agent shall have received such other
instruments and documents as any of the Agents or their counsel may have
reasonably requested.

The Administrative Agent shall notify Borrower, the other Agents and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on December 31, 2014 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.2 All Loans. The obligation of each Lender to fund any Loan which
results in an increase in the aggregate outstanding principal amount of Loans
under this Agreement on the occasion of any Borrowing shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 4.2.

(a) Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing, the following statements shall be true and correct:
(1) the representations and warranties set forth in Article III shall be true
and correct with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date); and (2) no Default or Event of
Default shall have then occurred and be continuing.

(b) Borrowings. The Administrative Agent shall have received a Borrowing Request
for such Borrowing.

 

35



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full and unless the Required Lenders shall otherwise consent
in writing, Borrower covenants and agrees with the Lenders that:

SECTION 5.1 Financial Reporting and Notices. Borrower will furnish, or will
cause to be furnished, to each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

 

  (a) within 90 days after the end of each Fiscal Year of Borrower, a copy of
the audited annual report for such fiscal year for Borrower and its
Subsidiaries, including therein consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
earnings and cash flow of Borrower and its Subsidiaries for such fiscal year, in
each case certified (without qualification) by independent public accountants of
nationally recognized standing selected by Borrower;

 

  (b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Borrower commencing with the fiscal quarter ending March 31,
2015, unaudited consolidated balance sheets of Borrower and its Subsidiaries as
of the end of such fiscal quarter and consolidated statements of earnings and
cash flow of Borrower and its Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, certified by an Authorized Officer of Borrower;

 

  (c) together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit B or any other form
approved by the Administrative Agent, executed by an Authorized Officer of
Borrower;

 

  (d) within five (5) days after the occurrence of each Default, a statement of
an Authorized Officer of Borrower setting forth details of such Default and the
action which Borrower has taken and proposes to take with respect thereto;

 

  (e) promptly after the sending or filing thereof, copies of all material
public filings, reports and communications from Borrower, and all reports and
registration statements which Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;

 

  (f) immediately upon becoming aware of the institution of any steps by
Borrower or any other Person to terminate any Pension Plan, or the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under Section 302(f) of ERISA, or the taking of any
action with respect to a Pension Plan which would reasonably be expected to
result in the requirement that Borrower furnish a bond or other security to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan which would reasonably be expected to result in the incurrence by
Borrower of any liability, fine or penalty in excess of $150,000,000, or any
material increase in the contingent liability of Borrower with respect to any
postretirement Welfare Plan benefit, notice thereof; and

 

36



--------------------------------------------------------------------------------

  (g) such other information respecting the financial condition or operations of
Borrower or any of its Subsidiaries as any Lender through the Administrative
Agent may from time to time reasonably request.

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically and shall be deemed to have been so delivered on the date (i) on
which Borrower posts such documents, or provides a link thereto, on its website
(located on the date hereof at www.apachecorp.com) or (ii) on which such
documents are posted on Borrower’s behalf on the website of the United States
Securities and Exchange Commission or on Debtdomain or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial third-party website or whether sponsored by the Administrative
Agent); provided that, Borrower shall notify the Administrative Agent of the
posting of any such document and the Administrative Agent shall in turn give the
Lenders notice of such posting; and provided further that, if requested by the
Administrative Agent, the Compliance Certificate to be delivered under
Section 5.1(c) shall also be delivered in a tangible, physical version or in.pdf
format

SECTION 5.2 Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

SECTION 5.3 Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain, preserve, protect and keep valid title to, or valid
leasehold interest in, all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).

SECTION 5.4 Insurance. Borrower will, and will cause each of its Subsidiaries
to, maintain or cause to be maintained with responsible insurance companies
(subject to self-insured retentions) insurance with respect to its properties
and business against such casualties and contingencies and of such types and in
such amounts as is customary in the case of similar businesses.

SECTION 5.5 Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and the
other Agents and each Lender through the Administrative Agent or any of their
respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such other Agent or Lender or, if a Default or Event of
Default has occurred and is continuing, at the expense of Borrower, photocopy
extracts from) any of its books or other records.

 

37



--------------------------------------------------------------------------------

SECTION 5.6 Use of Proceeds. Borrower will, and will cause each Subsidiary to,
use the proceeds of the Loans for Borrower’s and its Subsidiaries’ general
corporate purposes. Borrower will not, directly, or to Borrower’s knowledge,
indirectly, use the proceeds of any Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, to the extent such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union or (ii) in any other
manner that would result in a violation of Sanctions or applicable
Anti-Corruption Laws by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

ARTICLE VI

Financial Covenant

Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full and unless the Required Lenders shall otherwise consent
in writing, Borrower covenants and agrees with the Lenders that:

SECTION 6.1 Ratio of Total Debt to Capital. Borrower will not permit its ratio
(expressed as a percentage) of (i) the consolidated Debt of Borrower and its
Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending December 31, 2014.

ARTICLE VII

Negative Covenants

Until the Commitments have expired or terminated and all Obligations have been
paid in full and unless the Required Lenders shall otherwise consent in writing,
Borrower covenants and agrees with the Lenders that:

SECTION 7.1 Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
Property of Borrower or any of its Subsidiaries to secure Indebtedness of
Borrower or any other Person except:

 

  (i) Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;

 

  (ii) purchase money Liens so long as such Liens only encumber property or
assets acquired with the proceeds of the purchase money indebtedness incurred in
connection with such Lien;

 

  (iii) Liens granted by an Unrestricted Subsidiary on its assets to secure
Indebtedness incurred by such Unrestricted Subsidiary;

 

38



--------------------------------------------------------------------------------

  (iv) Liens on assets of a Restricted Subsidiary securing Indebtedness of a
Restricted Subsidiary owing to Borrower or to another Restricted Subsidiary or
Liens on assets of an Unrestricted Subsidiary securing Indebtedness of an
Unrestricted Subsidiary owing to Borrower, to a Restricted Subsidiary or to
another Unrestricted Subsidiary;

 

  (v) Liens existing on the Effective Date set forth on Schedule 7.1;

 

  (vi) Liens arising under operating agreements;

 

  (vii) Liens reserved in oil, gas and/or mineral leases for bonus rental
payments and for compliance with the terms of such leases;

 

  (viii) Liens pursuant to partnership agreements, oil, gas and/or mineral
leases, farm-out agreements, division orders, contracts for the sale, delivery,
purchase, exchange, or processing of oil, gas and/or other hydrocarbons,
unitization and pooling declarations and agreements, operating agreements,
development agreements, area of mutual interest agreements, forward sales of
oil, natural gas and natural gas liquids, and other agreements which are
customary in the oil, gas and other mineral exploration, development and
production business and in the business of processing of gas and gas condensate
production for the extraction of products therefrom;

 

  (ix) Liens on the stock or other ownership interests of or in any Unrestricted
Subsidiary;

 

  (x) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable or that are being contested
as set forth in Section 3.6;

 

  (xi) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

  (xii) Liens imposed by mandatory provisions of law such as for mechanics’,
materialmen’s, warehousemen’s, carriers’, or other like Liens, securing
obligations incurred in the ordinary course of business that are not yet due and
payable;

 

  (xiii) Liens in renewal or extension of any of the foregoing permitted Liens,
so long as limited to the property or assets encumbered and the amount of
Indebtedness secured immediately prior to such renewal or extension; and

 

  (xiv)

in addition to Liens permitted by clauses (i) through (xiii) above, Liens on
property or assets of the Borrower and its Subsidiaries if the aggregate
Indebtedness of all such Persons secured thereby does not exceed five percent
(5%) of Borrower’s Consolidated Assets; provided that nothing in this definition

 

39



--------------------------------------------------------------------------------

  shall in and of itself constitute or be deemed to constitute an agreement or
acknowledgment by the Administrative Agent or any Lender that the Indebtedness
subject to or secured by any such Lien ranks (apart from the effect of any Lien
included in or inherent in any such Liens) in priority to the Obligations.

SECTION 7.2 Mergers. Borrower will not liquidate or dissolve, consolidate with,
or merge into or with, any other Person unless (a) Borrower is the survivor of
such merger or consolidation, and (b) no Default or Event of Default has
occurred and is continuing or would occur after giving effect thereto.

SECTION 7.3 Asset Dispositions. Borrower will not sell, transfer, lease,
contribute or otherwise convey, or grant options, warrants or other rights with
respect to all or substantially all of its assets. Notwithstanding the
foregoing, nothing herein shall prohibit any transfer of any assets from any
Borrower to any Subsidiary of Borrower, from any Subsidiary of a Borrower to
such Borrower or from a Subsidiary of Borrower to another Subsidiary of such
Borrower.

SECTION 7.4 Transactions with Affiliates. Borrower will not, and will not permit
any of its Subsidiaries to, enter into, or cause, suffer or permit to exist any
arrangement or contract with any of its other Affiliates unless such arrangement
or contract or group of arrangements or contracts, as the case may be, are
conducted on an arms-length basis; provided, however, that this Section shall
not apply to Apache Offshore Investment Partnership, a Delaware general
partnership, Apache Offshore Petroleum Limited Partnership, a Delaware limited
partnership, Main Pass 151 Pipeline Company, a Texas general partnership, and
Apache 681/682 Joint Venture, a Texas joint venture.

SECTION 7.5 Restrictive Agreements. Borrower will not, and will not permit any
of its Subsidiaries to, enter into any agreement (excluding this Agreement, or
any other Loan Document) limiting the ability of Borrower to amend or otherwise
modify this Agreement or any other Loan Document. Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any agreement which
restricts or prohibits the ability of any Restricted Subsidiary to make any
payments, directly or indirectly, to Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Restricted Subsidiary to make any payment, directly or indirectly, to Borrower.

SECTION 7.6 Guaranties. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Borrower and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $150,000,000.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

 

  (a) Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan, or Borrower shall default (and
such default shall continue unremedied for a period of five (5) Business Days)
in the payment when due of any interest, fee or of any other obligation
hereunder.

 

  (b) Breach of Warranty. Any representation or warranty of Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of Borrower to the Administrative
Agent, any other Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be false or
misleading when made in any material respect.

 

  (c) Non-Performance of Covenants and Obligations. Borrower shall default in
the due performance and observance of any of its obligations under Section 7.2
or under Article VI.

 

  (d) Non-Performance of Other Covenants and Obligations. Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to Borrower by the
Administrative Agent or the Required Lenders.

 

  (e) Default on Other Indebtedness. A default shall occur in the payment when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any direct payment obligation of Borrower or any of its Restricted
Subsidiaries in any amount in excess of $150,000,000.

 

  (f) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan: (a) the termination of a Pension Plan if, as a result of such
termination, Borrower or any member of its Controlled Group could be required to
make a contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $150,000,000; or
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a lien under Section 302(f) of ERISA with respect to a liability or
obligation in excess of $150,000,000.

 

  (g)

Bankruptcy and Insolvency. Borrower or any of its Restricted Subsidiaries shall
(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness to generally pay, debts as they become due; (b) apply for,
consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for Borrower, or any of its Restricted
Subsidiaries, or any substantial part of the property of any thereof, or make a
general assignment for the benefit of creditors; (c) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, receiver, sequestrator or other custodian for Borrower, or any of
its Restricted Subsidiaries, or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other

 

41



--------------------------------------------------------------------------------

  custodian shall not be discharged within 60 days, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent,
each other Agent and each Lender to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents; (d) permit or suffer to exist the commencement
of any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of Borrower or any of its Restricted
Subsidiaries, and, if any such case or proceeding is not commenced by Borrower
or such Restricted Subsidiary, such case or proceeding shall be consented to or
acquiesced in by Borrower or such Restricted Subsidiary or shall result in the
entry of an order for relief or shall remain for 60 days undismissed, provided
that Borrower and each Restricted Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate or partnership
action authorizing, or in furtherance of, any of the foregoing.

 

  (h) Judgments. Any judgment or order for the payment of money in an amount of
$150,000,000 or more in excess of valid and collectible insurance in respect
thereof or in excess of an indemnity with respect thereto reasonably acceptable
to the Required Lenders shall be rendered against Borrower or any of its
Restricted Subsidiaries and either (a) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (b) such judgment
shall have become final and non-appealable and shall have remained outstanding
for a period of 60 consecutive days.

 

  (i) Change in Control. Any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act) of 33 1/3% or more of the
outstanding shares of common stock of Borrower.

SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand. Without limiting
the foregoing, the Administrative Agent and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.2) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent,
upon the direction of the Required Lenders, shall by notice to Borrower declare
all of the outstanding principal amount of the Loans and all other obligations
hereunder to be due and payable and the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and

 

42



--------------------------------------------------------------------------------

other obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and the Commitments shall terminate.
Without limiting the foregoing, the Administrative Agent and the Lenders shall
be entitled to exercise any and all other remedies available to them under the
Loan Documents and applicable law.

ARTICLE IX

Agents

Each of the Lenders hereby irrevocably appoints Citi as Administrative Agent,
Bank of America, N.A. and JPMorgan Chase Bank, N.A. as Co-Syndication Agents,
and The Royal Bank of Scotland plc and Wells Fargo Bank, National Association as
Co-Documentation Agents and authorizes each such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (the use of the term “agent”
herein and in the other Loan Documents with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties),
(b) each Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2), and
(c) except as expressly set forth herein, each Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Affiliates in any
capacity. Each Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Borrower or a Lender, and such Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in

 

43



--------------------------------------------------------------------------------

Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent. None of the Persons identified on the
facing page of this Agreement as the “Co-Lead Arrangers and Joint Bookrunners”
(the “Arrangers”), the Co-Documentation Agents or the Co-Syndication Agents
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document other than, except in the case of the
Arrangers, those applicable to all Lenders as such.

The Administrative Agent and the other Agents shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
and the other Agents may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party to the Lenders in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Lender or
its Affiliates for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Administrative
Agent’s transmission of communications through the Platform.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and Borrower. If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent. Upon any such resignation or removal, Borrower shall have the right, in
consultation with the Required Lenders, to appoint one of the Lenders as a
successor. If no successor shall have been so appointed by Borrower and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring

 

44



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

ARTICLE X

Miscellaneous

SECTION 10.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to Borrower, to:

 

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Attention:

 

Telephone:

Facsimile:

  

Matthew W. Dundrea

Senior Vice President–Treasury and Administration

(713) 296-6640

(713) 296-6458

with a copy to:

 

Assistant Treasurer

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone:

Facsimile:

  

(713) 296-6642

(713) 296-6477

 

45



--------------------------------------------------------------------------------

and with copy to:

 

Executive Vice President and General Counsel

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone:

Facsimile:

  

(713) 296-6204

(713) 296-6458

(ii) if to the Administrative Agent, to:

 

Citibank, N.A.

Agency Operations

1615 Brett Road, Ops III

New Castle, Delaware 19720

Attention:

Telephone:

Facsimile:

Email:

  

Agency

(302) 323-2478

(646) 274-5080

agencyabtfsupport@citi.com

(iii) if to any other Lender, to it at its address (or telecopy number) provided
to the Administrative Agent and Borrower or as set forth in its Administrative
Questionnaire.

(b) Electronic Communications. Notices and other communications between the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Change of Address, etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall (i) if received by the
recipient on or before 5:00 p.m., New York City time, be deemed to have been
given on the date of receipt or (ii) if received by the recipient after 5:00
p.m., New York City time, be deemed to have been given on the day following the
date of receipt.

(d) Platform. Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

46



--------------------------------------------------------------------------------

SECTION 10.2 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Borrower therefrom shall in any event be
effective except in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Borrower and the Required Lenders or by
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
or the Commitments without the written consent of such Lender or each Lender,
respectively, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Sections
2.15(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof or thereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or thereunder or make
any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or thereunder without the prior written consent of the
Administrative Agent.

SECTION 10.3 Expenses; Indemnity; Damage Waiver.

(a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Arrangers and the Agents, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable out-of-pocket expenses
incurred by the Agents or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Agents or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or this
Agreement.

 

47



--------------------------------------------------------------------------------

(b) Borrower shall indemnify the Agents, the Arrangers and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE INDEMNITEE,
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the actual or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) arise in connection with any issue
in litigation commenced by Borrower or any of its Subsidiaries against any
Indemnitee for which a final judgment is entered in favor of Borrower or any of
its Subsidiaries against such Indemnitee.

(c) To the extent that Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent.

(d) To the extent permitted by applicable law, (i) Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and (ii) Agents and Lenders
shall not assert, and hereby waive, any claim against Borrower, in each case on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby (including, without limitation, any Loan Document), the
Transactions or any Loan or the use of the proceeds thereof, except for any such
claim arising from the gross negligence or willful misconduct of such Indemnitee
or the Borrower, as applicable; provided that, notwithstanding the foregoing,
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations with respect to claims asserted by Persons (other than the Agents
and the Lenders) to the extent set forth in this Section 10.3.

(e) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

 

48



--------------------------------------------------------------------------------

SECTION 10.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed); (ii) the Administrative Agent must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (iii) except in the case of an assignment to
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in increments of $1,000,000 and not less than $10,000,000 unless
each of Borrower and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (v) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14, 2.15 and 10.3). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
Borrower, the Administrative Agent and the Lenders may treat each Person

 

49



--------------------------------------------------------------------------------

whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such Assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) if such Participant is not a Lender
or an Affiliate of a Lender, such Lender shall have given notice to Borrower of
the name of the Participant and the amount of such participation. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (ii) and (iii) of the first proviso
to Section 10.2(b) that affects such Participant. Subject to paragraph (f) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15(c) as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.12, 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
Borrower shall expressly agree otherwise in writing. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.14(e) as though it were a Lender.

 

50



--------------------------------------------------------------------------------

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Anything herein to the contrary notwithstanding, no assignments or
participations shall be made to any Borrower or any of their respective
Affiliates or Subsidiaries, any Defaulting Lender or to any natural person, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause.

SECTION 10.5 Survival. All covenants, agreements, representations and warranties
made by Borrower herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14, 2.15 and 10.3 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.6 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

51



--------------------------------------------------------------------------------

SECTION 10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Obligations of Borrower shall have been accelerated, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

52



--------------------------------------------------------------------------------

(c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 10.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.11 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective directors, officers, employees, agents (acting in their
capacity as such), advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory or self-regulatory
authority reasonably purporting to have jurisdiction over it, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any rating agency to the extent required by it, or (iii) the CUSIP Service
Bureau or any similar organization to the extent required by it in connection
with this Agreement, (g) with the consent of the Borrower, or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section by any Person or (y) becomes available to any Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. Prior to disclosing any Information under clause
(c) above, the Agent or Lender required to make such disclosure shall make a
good faith effort to give Borrower prior notice of such proposed disclosure to
permit Borrower to attempt to obtain a protective order or other appropriate
injunctive relief. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to any Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its

 

53



--------------------------------------------------------------------------------

Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.12 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.10 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:

(i) the provisions of this Section shall govern and control;

(ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);

(iii) all sums paid, or agreed to be paid, to such Lender or Agent for the use,
forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

(iv) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Loan Document, together with any other
fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to

 

54



--------------------------------------------------------------------------------

such Lender or Agent pursuant to this Agreement below the Highest Lawful Rate
until the total amount of interest accrued pursuant to this Agreement or such
other Loan Document, as the case may be, and such fees or compensation deemed to
be interest equals the amount of interest which would have accrued to such
Lender or Agent if a varying rate per annum equal to the interest provided
pursuant to any other relevant Section hereof (other than this Section), as
applicable, had at all times been in effect, plus the amount of fees which would
have been received but for the effect of this Section; and

(v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that, pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA Patriot Act.

SECTION 10.14 NO FIDUCIARY DUTY. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower and/or its
Affiliates. Each Borrower agrees that nothing in the Loan Documents will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary duty
between any Lender, on the one hand, and such Borrower or its Affiliates, on the
other. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies thereunder) are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Borrower, on the other, and (ii) in connection
with the transactions contemplated by the Loan Documents, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) (irrespective of whether any Lender
has advised, is currently advising or will advise any Borrower or its Affiliates
on other matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Agent and Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower or
its Affiliates. Each Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents

 

55



--------------------------------------------------------------------------------

SECTION 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

APACHE CORPORATION By:  

/s/ Matthew W. Dundrea

Name:   Matthew W. Dundrea Title:   Senior Vice President–Treasury and  
Administration

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 1



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Syndication Agent and as a Lender By:  

/s/ Alia Qaddum

Name:   Alia Qaddum Title:   Vice President

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Co-Syndication Agent and as a Lender By:  

/s/ Debra Hrelja

Name:   Debra Hrelja Title:   Vice President

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 4



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Co-Documentation Agent and as a Lender By:
 

/s/ Steve Ray

Name:   Steve Ray Title:   Authorised Signatory

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 5



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a
Lender By:  

/s/ Barry Parks

Name:   Barry Parks Title:   Director

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 6



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Managing Director

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 7



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Ann Rhoads

Name:   Ann Rhoads Title:   Managing Director By:  

/s/ Julien Pecoud-Bouvet

Name:   Julien Pecoud-Bouvet Title:   Vice President

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 8



--------------------------------------------------------------------------------

CREDIT AGRICOLE, as a Lender By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director By:  

/s/ Sharada Manne

Name:   Sharada Manne Title:   Managing Director

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 9



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 10



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven Smith

Name:   Steven Smith Title:   Director   #20290

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 11



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 12



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 13



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Diego Medina

Name:   Diego Medina Title:   Director

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 14



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Paul Beltrame

Name:   Paul Beltrame Title:   Associate Vice President

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 15



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ J. Frazell

Name:   J. Frazell Title:   Director

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 16



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Sherwin Brandford

Name:   Sherwin Brandford Title:   Director

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 17



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By:  

/s/ DeVon J. Lang

Name:   DeVon J. Lang Title:   Vice President

 

[SIGNATURE PAGE TO

2014 364-DAY SENIOR REVOLVING CREDIT FACILITY]

S - 18